Mandamus; Dismissed and Opinion Filed November 19, 2013.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-01500-CV

                                IN RE MIGUEL SOLIS, Relator

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-13-12543

                              MEMORANDUM OPINION
                         Before Justices Moseley, Lang-Miers, and Evans
                                   Opinion by Justice Moseley
       This case involves the election of the representative of District 8 to the Board of Trustees

for the Dallas Independent School District. Relator filed a petition for writ of mandamus

asserting the trial court abused its discretion in denying his plea to the jurisdiction of real party’s

claim for injunctive relief. The Court now has before it real party in interest’s October 31, 2013

motion to dismiss the original proceeding as moot. Real party states she filed a notice of nonsuit

of her petition requesting injunctive relief. On November 6, 2013, relator filed a response stating

that because the election is now over and real party has abandoned her suit, he does not oppose

dismissal of this original proceeding as moot. Accordingly, we grant real party in interest’s

motion.

          We vacate the order of October 30, 2013 staying all proceedings in the trial court. We

dismiss relator’s petition for writ of mandamus as moot. See Dow Chem. Co. v. Garcia, 909
S.W.2d 503, 505 (Tex. 1995) (orig. proceeding).




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE



131500F.P05




                                             –2–